﻿1.	 Once again I am moved by the feelings of anxiety and doubt, but also of hope, that I have so often had when it has been my lot to address the representatives in this Assembly from this high rostrum.
2.	I feel anxiety when I consider not only the number but above all the importance of the questions on our agenda, questions which in many cases concern threats to international peace and security, many of them challenges to the conscience of the world, many of them challenges to the international community which it has so far been incapable of tackling whether through impotence, indifference or, above all, egoism.
3.	I feel doubt because our Assembly has been stilled and our lyrical transports are over, what will become of the fine resolutions that we have so cleverly concocted and adopted by all, sometimes with who knows what ulterior motives? For while it is our business to spirit away these dangers we have to note that it is precisely and above all those who have the means to take up these challenges who refuse to do so through either selfishness or political blindness.
4.	I feel nope, too, because, despite these negative feelings and the gravity of the threats which hover over our heads, what prevails with me in the final analysis is a deep-seated feeling of optimism, which is justified by the great book of history, iii which the victory of oppressed peoples has never been other than the outcome of struggle—a struggle against ignorance, a struggle against obscurantism, a struggle against egoism, a struggle also for freedom, a struggle for dignity and a struggle for the prosperity of peoples.
5.	It is to continue this struggle that representatives are once again met here in this hall, the representatives of all the independent sovereign States of the world, to try to find the solutions of worthy and civilized men to the numerous problems created by those for whom sovereignty, independence, dignity and civilization are meaningless unless they car. dominate, oppress and exploit others,
6.	The thirty-second session of the General Assembly of our Organization is beginning its work at a time when international imperialism threatens international peace and security on every front. The year 1977 will go down in history as the year in which multiple acts of aggression were perpetrated by international imperialism against the independence and sovereignty of our States and as the year in which the weakest were crushed without appeal by the strongest and the poorest by the wealthiest.
7.	For its part the People's Republic of Benin will never forget the ignoble and barbarous imperialist armed aggression of 16 January 1977 against its people and its revolution by a horde of mercenaries trained, equipped and paid to commit the most abject mass crimes. On that day the entire world learned with astonishment that in the middle of the twentieth century there could once again be acts of gangsterism which, although committed with the most modern and sophisticated means, none the less belonged to an age which had vanished for ever. Nevertheless, on that day, through that barbarous and ignoble act of aggression, Benin, in addition to suffering considerable material damage, was to lose seven of its best sons.
8.	Coming after the aggressions against Guinea and Angola, that act of aggression was nothing other than the setting in .motion of the same wide-ranging plot hatched by the imperialist Powers against regimes whose only crime was the desire to live in freedom and independence and to be masters of their own natural resources.
9.	If the question of the aggression mounted against the People's Republic of Benin gave rise to long and passionate debates in the Security Council, the consideration of the question is no less topical now. Although those debates helped to clarify the nature of the new threat to the independence of the peoples of the third world constituted by the use of international mercenaries, no practical action was recommended for its elimination. Aid while those debates, in the light of the various report? of the commissions of inquiry, had made it possible to unmask those who instigated that barbarism organized on an international scale, nevertheless they did not lead to the adoption of vigorous measures to prevent a recurrence, as required by the consistent and diligent implementation of the United Nations Charter.
10.	The phenomenon of internal mercenaries should lead the international community to consider with the greatest seriousness the problem of the security of small States and to recommend effective means of really combating this new  form of modern invasion and colonial and neo-colonial conquest.
 As our great comrade in arms President Mathieu Kerekou has so judiciously stated:
"The recent experience of our country, the People's Republic of Benin, in its resistance to aggression by the imperialist army of mercenaries has enabled us, with documentary support, to draw two fundamental lessons. First, the mercenaries, who are the dregs of a capitalist society already in an advanced state of decay, are in truth special and anonymous detachments of the regular troops of the imperialist armies, since they are recruited, led, trained and armed by regular officers specially assigned to that sordid task. One cannot therefore but denounce and combat the use of international mercenaries without unmasking the forces which organize and arm them, set them in motion and assign them their clear-cut targets.
"In the second place, the use of armed groups of mercenaries is a new weapon of mass destruction which has entered into the global strategy of international imperialism for the colonial reconquest of the States of the third world. Consequently, all States must become fully aware of this menace and must organize themselves in order to carry on a resolute and sustained struggle against the new fold of blood-thirsty conquerors. This ongoing struggle against international mercenaries has become an essential and urgent task for all progressive mankind."
46.	I do not wish to reiterate here the disgust which was felt by the entire people of Benin at the participation of a colonial Power which vaunts itself as a land of freedom, equality and fraternity; neither shall I describe again the repulsion experienced by the entire people of Benin when they learned the infamous news that African Governments, Governments of fraternal countries, had, in a cowardly and perfidious fashion, made available to the mercenaries their training camps, their aircraft, their air fields and their men. That is to say that the cowardly act of aggression committed on Sunday, 16 January, against the people of Benin and its revolution would never have taken place if African puppets had not agreed to serve as middlemen. Once the Security Council had recognized the tragic events of 16 January 1977 as an act of aggression,, it should have been logical for resolution 405(1977) to identify and condemn those responsible for that act of aggression.
47.	Be that as it may, the leaders of the imperialist Powers, like the .renegade African Governments that have betrayed the cause of Africa, will none the less remain covered with opprobrium until such time as the just anger of their people casts them one by one on the trash heap of history. For its part, the People's Republic of Benin, in its serene determination to continue its forward march, has the calm satisfaction of having helped through its victory over international imperialism to show States of the third world beset by exploitation and foreign domination, the road they should follow, and of having demonstrated to the imperialist Powers the fate reserved to their enterprises of colonial or neo-colonial reconquest. Nevertheless, we remain convinced that the struggle continues, because imperialism will never accept final defeat; but victory, our victory, is no less certain.
48.	It is this certainty of the inevitable victory of oppressed peoples which, despite the rising wave of danger and of barbarous crimes committed by international imperialism on our continent, justifies my delegation's optimism. The revolutionary gale that is blowing over our great, beautiful and rich continent of Africa is blowing harder with each day that passes, sweeping away one by one the last bastions of colonialism and neo-colonialism, as well as the citadels of imperialist-racist fascism, which have been shaken to their foundations by the great popular mass movements, of which Soweto is the living symbol.
49.	It is fortunate that, after 12 years of guilty inaction and a silence of complicity, the British Government has at last decided to shoulder its responsibilities vis-à-vis Zimbabwe. It has been necessary, in order to shake the Western Powers out of their stubborn indifference to the exactions and the denials of rights visited on the people of Zimbabwe, for the freedom fighters under the leadership of the Patriotic Front to strike a blow at the illegal regime of Ian Smith that endangered its sordid interests in the region. The inevitable victory of the Zimbabwe people thus explains the feverish desperation of the imperialist Powers to find hybrid solutions which will safeguard their selfish interests. The latest plan proposed for the settlement of this problem, though it represents progress over the political blindness which had previously characterized the various positions taken by the imperialist Powers, nevertheless is not a settlement of the fundamental problem, which is that of dissolving the rebel army of Ian Smith, or of the no less fundamental one of the transfer of power to the lawful representatives of the Zimbabwe people, namely, those who, on the battlefield, are leading the freedom struggle under the enlightened leadership of the Patriotic Front.
50.	This is to say that it is first and foremost the Patriotic Front, which is the authentic representative of the Zimbabwe people, which should express its views of the Anglo-American proposals. No one else, no matter how well-intentioned and no matter what sacrifices they have made or may yet make to assist the people of Zimbabwe, can make decisions on its behalf.
51.	The same applies to the problem of Namibia. There again, the intensification of the armed struggle under the firm guidance of the South West Africa People's Organization has compelled five Western members of the Security Council to undertake negotiations with the racist Vorster regime for a so-called "peaceful" settlement of the Namibian problem. That settlement will be nothing more than a gross sell-out of the legitimate interests of the Namibian people if it fails to take into account the views of SWAPO. That plan must necessarily include the implementation of resolution 385(1976) of the Security Council, which stipulates as a pre-condition to the free elections to be conducted under United Nations supervision the withdrawal of the illegal administration of South Africa and, in particular, the withdrawal of its forces of repression from Namibian territory and the unconditional release of all Namibian political prisoners.
52.	The certain victory of the people of Azania, inevitable because it is in the direction in which history is moving, cannot, however, leave us indifferent to the rising danger represented by the increasing military and nuclear potential of South Africa. It has today been duly established that base commercial considerations have impelled a certain colonial Power to assist South Africa to acquire not only the capacity to manufacture the most up-to-date weapons, but also atomic weapons.
53.	And yet that country, which in so doing was cynically flouting the various resolutions of our Organization, is well aware of the ignominious and barbarically repressive policy that those weapons are destined to buttress. It is true that for that Government, as for many others, there will never be a more hateful crime against the human race than that which they suffered at the hands of the Nazis during the Second World War. It is true that the Nazi crimes were perpetrated against white, civilized Europe. Those of the Smith and Vorster clique are, of course, committed against blacks, whom civilized Europe had long reduced to slavery. And was it not the slavery of the latter which has always served as the foundation for the wealth of the former?
54.	But how do the; crimes committed every day in Soweto and in the gaols of Vorster differ from those committed in the Nazi concentration camps? How was the murder of the patriotic leader Steven Biko less odious than the summary executions of the French resistance forces by the Nazis? How are they less repugnant? Or how is it they deserve no more than hypocritical protests, rather than a general call to arms and consistent action on the part of the great Powers? Europe and America made common cause against Nazi racism. But today, in southern Africa, yesterday's allies have become the accomplices of Boer racism. Yet we should "remind ourselves that Africa, which today continues to suffer under Boer racism, sacrificed some of the bravest of its sons so that Europe should not today have to live under the Nazi boot. Africa shed its blood so that the Jew who today persists in according to the Palestinian people nothing more than the existence of wanderers should not continue to suffer the horrors of Hitlerite Nazism
55.	It is certainly useful to say here that the so-called final solution-the solution of total extermination, so unjustly applied to the American Indians, the very same solution attempted against those who illegally occupy the Arab territories and who are Vorster's main allies—that solution could not be the fate of the peoples of Africa even though today's racists will be equipped with the most modern atomic bomb. It is that same racist policy which underlies the intransigence of Israel in various attempts at settlement of the Middle East problem, despite the many relevant resolutions adopted by both our Organization and by other international bodies.
56.	Because it enjoys the unconditional support of the imperialist Powers, Israel persists in blocking every just means of reaching the negotiating table. Because the many crimes it has thus far committed have remained unpunished, Israel persists in remaining deaf to the various peace proposals designed to put an end to the painful and tragic trials which have brought such disruption and sorrow to Lebanon and, above all, to finding just and humane solutions to the Palestinian problem, solutions demanded by the entire international community. And yet the whole world has recognized the justice of the Palestinian cause. Those who have been condemned to be, as it were, eternal wanderers, those who could live only on international charity, have little by little acquired the status of men through their struggle, their fight, their sacrifices. Today they have succeeded in securing recognition by the whole world of their most elementary and legitimate right: their right to a homeland This recognition should be given practical effect; that is to say, the famous Security Council resolution 242(1967) should be amended to take due account of the right of the Palestinian people to form a free, independent and sovereign nation. Because they are assured of the support of certain Powers and, above all, of the inability of our Organization firmly to face up to the violation of the principles of our Charter, Israel is carrying its brazen intransigence to the point of setting up Jewish settlements in the occupied Arab territories, thus modifying the geographical structure, the composition of the population, and the legal status of those territories, in deliberate violation of the Geneva Conventions of 1949 and the resolutions of our Organization. This new step on the part of Israel is not only likely to aggravate the Middle East crisis, but it represents, above all, a threat to international peace. It is insufficient, therefore, merely to adopt resolutions condemning Israel. Our Organization must take the necessary strong measures to bring to reason that State, which is insolently trampling underfoot the principles of our Organization.
57.	Thus, when it adopted that resolution in 1967, the international Organization took one decisive step towards the legitimate recognition of the national rights of the Palestinians. Today, by amending that resolution 242 (1967) to take account of relationships in today's world, the community will be concentrating its tireless efforts on a just solution to the Palestinian problem.
58.	Although the struggle being waged by the peoples of the world against international imperialism has not yet come to an end, new conquering and expansionist States, no less barbarous and cynical than those of the past, have arisen, such as Morocco, Mauritania, Indonesia and many others.
59.	While in Korea an international imperialism, through delaying tactics, continues to oppose the implementation of the resolution adopted in 1975 calling for the withdrawal of all military forces so as to enable the Korean people to achieve their unification through peaceful means, in East Timor, in the south Moluccas and in Western Sahara, the sordid interests of the traditional exploiters are combined now with the no less sordid interests of the new invaders.
60.	Thus, despite the unequivocal position taken by our Organization at the last session, Indonesian troops continue their occupation of East Timor.
61.	It is the same policy of expansion and practical annexation, practised by Indonesia, which underlies the desperate acts of the Moluccan nationalists, who had no other way of altering the conscience of our Organization to the situation which has been theirs for the past 27 years.
62.	Nevertheless, strongly committed to the self- determination of peoples though we are, our revolutionary Marxist-Leninist convictions constrain us to dissociate ourselves from all acts of pointless violence perpetrated against innocent populations who are not responsible for the acts of barbarism, domination and exploitation of other peoples.
63.	Our Organization therefore has a duty to reopen the case of the South Moluccas and, as in the case of East Timor, to take the necessary just measures.
64.	In the Western Sahara, two States Members of our Organization are coldly engaging in the genocide of a people under the indifferent eyes of the community of nations. Trampling underfoot the pertinent resolutions of the Organization, the decadent feudal regime of Hassan II, in an unnatural, alliance with the rotten regime of Moktar Ould Daddah, forgetting the recent history of its own independence and the formation of its own State and the recent history of the anti-colonialist struggle of the valiant Mauritanian people, has embarked on the bloody enterprise of enslaving the Saharan people. In this mad military venture, these arch-reactionary feudal-bourgeois regimes are enjoying the obvious protection of the capitalist West, whose conscience and moral virtues, here as in southern Africa, are cynically and systematically stifled by the lust for profit, sordid calculation, and the stubborn will to hegemony and domination in the area.
65.	It took heavy fighting in certain areas such as Zouerate, where there are foreigners at work, to arouse the hypocritical bourgeois conscience of the capitalist world, which mindlessly organizes international genocide and remains indifferent to the atrocities daily visited on the Saharan people.
66.	Trusting in Africa's wisdom, that wisdom rooted in the highest values of an ancestral humanism and a philosophy that has been forged in centuries of humiliation, the thirty-first session of the General Assembly left it to the Organization of African Unity to find a solution to the problem of Western Sahara—the just solution that the Saharan people and the international community rightfully expected. In so doing, it forgot that some of the so-called "wise men of Africa" had sold their conscience to the wealthy Powers.
67.	Thus, like many others, the people of Western Sahara owe their Calvary to the fact that certain Powers, acting through their lackeys, wished to lay their hands on the mineral and other strategic natural resources of the area. Thus a vast plot, in which it became ever clearer that Morocco and Mauritania are the wretched and shabby instruments, has been hatched to subjugate the Saharan people, seize their wealth and establish a base for aggression against the independent African countries of the region. That vast and ignoble plot on the part of international imperialism was to succeed again in preventing the holding of a summit meeting of the heads of State of the OAU, who were to discuss the matter in Lusaka.
68.	That is why it is reassuring that our Organization should have reserved the right to keep the item on its agenda. The item remains on its agenda because the case of Western Sahara is not only an African matter. It remains on the agenda because the principles that are flouted by Morocco and Mauritania are not those of the OAU alone but also of the United Nations Charter. It remains on our agenda because the situation in the region is sufficiently serious to continue claiming the attention of the international community.
69.	In thus cynically trampling underfoot the fundamental principles of the Charters of the OAU and of the United Nations—principles to which they owe their own existence—those two States have lost the honour and respect which they won at the time of their struggle against French colonialism. But one of the accomplices in those misdeeds will have lost not only respect but no more nor less than its sovereignty as well. Indeed, the Mauritanian people are realizing today that, under the pretext of providing for its security, Morocco has seized upon this unexpected opportunity of realizing its ancient mad ambition simply to annex Mauritanian territory.
70.	Mauritania, if not grateful, should at least recall the support given it at the time by the international community—an effective support that was not bought or sold—in the defence of its inalienable right to self- determination and the inviolability of the frontiers it inherited from the colonial era.
71.	By adopting a firm and unequivocal position on this question, our Organization will vis-à-vis the Saharan people take the just and historic decision which is necessary and also permit the Mauritanian people to recover its sovereignty.
72.	That is why, in our opinion, faithful to its noble ideals and the universal principles which constitute the cornerstone of its actions, our Organization must tirelessly pursue efforts with a view to finding an equitable and early solution to the Saharan problem. In this regard my delegation hopes very much that the Secretary-General, under the mandate entrusted to him at the thirtieth session, will submit a report on the situation prevailing in the Territory.
73.	Many international economic conferences are held one after another, and each is more disappointing than the other, since none proves capable of finding just solutions to the problems that today confront our world. No effort has been made internationally to start building the new international economic order that would put an end to the shameful system of exploitation, economic oppression and inequitable relations which continue to be the foundation of international economic life.
74.	Since the thirty-first session, the gulf between the wealthy countries and the poor countries of the third world has widened even further. The economic crisis which is now shaking the capitalist world with its inflationary effects has aggravated the balance-of-payments deficit of the poor countries.
75.	It is impossible to exaggerate the selfishness of the capitalist Powers, which will stop at nothing in the pursuit of the sordid advantages that they have arrogated to themselves at the expense of the peoples of the third world. It is that selfishness which underlies the adjournment of the Paris Conference on International Economic Co-operation. It is that selfishness which underlies the cynical attempts at economic strangulation directed against certain States whose policies of economic independence are inimical to the interests of neo-colonialist and imperialist circles. It is that selfishness which underlies the systematic sabotage of all international negotiations by the imperialist Powers, which are trying to sow dissension among the States of the third world and which oppose the establishment of a united front that might jeopardize their unjust advantages.
76.	Thus, notwithstanding all the literature and all the declarations of good intentions concerning the establishment of a new international economic order, and despite the adoption in this very Assembly of the Charter of Economic Rights and Duties of States, our Organization still has very much to do in order to secure the triumph of its ideals of peace and social justice on a world scale.
77.	Because it is confident that just causes always triumph in the end, my country, the People's Republic of Benin, would like to reiterate its appeal that all the countries of the third world join forces in the just struggle to preserve the fundamental interests of our States and peoples-for fierce and resolute struggle remains the only effective means to secure the triumph of our rights in this world which is threatened by the domination of imperialism and other forms of exploitation of man by man.
78.	It is because of that fight that the Republic of Djibouti and the Socialist Republic of Viet Nam have come to swell our ranks. My delegation welcomes their admission, not only because of the universality of our Organization, but also because we are sure that those two States will bring to our debates here the wisdom and experience that they have acquired in the course of their long liberation struggle. Indeed the Vietnamese people, through its historical victories over all the imperialist coalitions, have given the wretched of the earth not only new hope but also and above all an example to be followed.
79.	I should now like to conclude where I should have begun, that is to say, by extending to you, Mr. President, the sincere and warm congratulations of my delegation on your unanimous election to the presidency of the thirty- second session of the General Assembly. Your election unquestionably represents a stirring tribute to your own personal distinction, your diplomatic talent and personal virtues. But your election is also a deserved tribute to your country, the socialist Federal Republic of Yugoslavia, which has always played and continues to play a role of great political importance within the non-aligned movement, I should like therefore to express the deep satisfaction of my delegation which remains convinced that, under your wise and far-sighted guidance, the work of the thirty-second session will achieve certain success.
80.	You, Sir, have taken over the presidency from Mr. Hamilton Shirley Amerasinghe of Sri Lanka, another very talented diplomat, who directed the work of the thirty-first session with great skill and who continues to conduct the very difficult negotiations of the Third United Nations Conference on the Law of the Sea.
81.	Neither would I wish to fail to seize this opportunity of expressing from this rostrum the sincere congratulations of my Government for the sustained and effective work of our Secretary-General. My delegation is fully aware of the difficulties that the highest officer of our Organization must overcome in order to secure the triumph of the noble and humanitarian ideals proclaimed in our Charter. I should like here to assure the Secretary-General of the complete confidence and co-operation of my country for the maintenance of world peace and security, for the self- determination of peoples against colonialism and neo-colonialism, against racism and apartheid.
32. Ready for revolution, the struggle continues.
 

